Opinion
per Curiam,
The facts set forth in the opinion for the court below, in support of its denial of the relator’s petition for a writ of habeas corpus, were derived from court records in former proceedings involving the relator. It is our opinion that the charges contained in the relator’s present petition, now here on appeal, can be disposed of, consonantly with the requirements of procedural due process, only upon a hearing on the petition at which the relator is represented by counsel and afforded an opportunity to support by evidence the allegations of his petition.
It is therefore ordered that the record be remanded to the court below for a hearing and thereafter returned to this court as augmented by the lower court’s further findings and opinion as a result of such hearing.